People v Imhiavan (2017 NY Slip Op 01230)





People v Imhiavan


2017 NY Slip Op 01230


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2015-06693
 (Ind. No. 1986/14)

[*1]The People of the State of New York, respondent,
vFriday Imhiavan, appellant.


Lynn W. L. Fahey, New York, NY (Anders Nelson of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, William H. Branigan, and Andrew J. Dykens of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered June 30, 2015, convicting him of grand larceny in the third degree, identity theft in the first degree, and unlawful possession of personal identification information in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of grand larceny in the third degree, identity theft in the first degree, and unlawful possession of personal identification information in the third degree based upon his alleged unauthorized use of the complainant's credit card number to purchase merchandise at a retail store.
The Supreme Court did not improperly admit testimony that the defendant had previously been observed at the store making "extremely large purchases," coupled with limiting instructions in which the jury was told, among other things, not to construe the testimony as evidence that the defendant was engaged in prior illegal activity. In light of this instruction, the probative value of this testimony, which tended to explain the actions of a store security employee toward the defendant and prevent the jury from speculating that the defendant was singled out arbitrarily by that employee, outweighed the prejudicial effect of the testimony (see People v Morris, 21 NY3d 588, 597-598; People v Sheehan, 105 AD3d 873, 875).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction.
LEVENTHAL, J.P., ROMAN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court